 



Exhibit 10.40.5
AMENDMENT TO
FEDERATED DEPARTMENT STORES, INC.
PROFIT SHARING 401(k) INVESTMENT PLAN
IRS Revenue Procedure 2002-29
Amendment Regarding Required Minimum Distributions
This amendment to the Federated Department Stores, Inc. Profit Sharing 401(k)
Investment Plan (the “Plan”) is hereby adopted for the purpose of complying with
final and temporary regulations under section 401(a)(9) of the Internal Revenue
Code of 1986, as amended (the “Code”). This amendment shall add to the end of
the Plan an Article A reading in the manner set forth below.
The provisions of such Article A are intended solely to ensure that the Plan
satisfies the requirements of Code section 401(a)(9). The provisions of such
Article A do not by themselves create any standard or optional distribution
forms that are not otherwise available under the other provisions of the Plan
without regard to such Article A; instead they generally only set the deadlines
by which distributions required to satisfy Code section 401(a)(9) must begin and
the minimum amounts that must be paid in certain situations. Further, the
provisions of such Article A shall not increase the amount of any Plan
participant’s benefit under the terms of the Plan or the extent to which any
participant is vested in such benefit.
ARTICLE A — MINIMUM DISTRIBUTION REQUIREMENTS
Section 1 — General Rules
1.1 Effective Date. Unless an earlier effective date is specified in the
adoption agreement that is a part of this Article A (the “adoption agreement”),
the provisions of this article shall apply for purposes of determining required
minimum distributions for calendar years beginning with the 2003 calendar year.
1.2 Coordination With Minimum Distribution Requirements Previously In Effect. If
the adoption agreement specifies an effective date of this article that is
earlier than calendar years beginning with the 2003 calendar year, required
minimum distributions for 2002 under this article shall be determined as
follows. If the total amount of 2002 required minimum distributions under the
Plan made to a distributee prior to the effective date of this article equals or
exceeds the required minimum distributions determined under this article, then
no additional distributions shall be required to be made for 2002 on or after
such date to the distributee. If the total amount of 2002 required minimum
distributions under the Plan made to a distributee prior to the effective date
of this article is less than the amount determined under this article, then
required minimum distributions for 2002 on and after such date shall be
determined so that the total amount of required minimum distributions for 2002
made to the distributee shall

1



--------------------------------------------------------------------------------



 



be the amount determined under this article.
1.3 Precedence. The requirements of this article shall take precedence over any
inconsistent provisions of the Plan.
1.4 Requirements Of Treasury Regulations Incorporated. All distributions
required under this article shall be determined and made in accordance with the
Treasury regulations under section 401(a)(9) of the Code.
1.5 TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this article, distributions may be made under a designation made before
January 1, 1984, in accordance with section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (“TEFRA”) and the provisions of the Plan, if any, that
relate to section 242(b)(2) of TEFRA.
Section 2 — Time and Manner of Distribution
2.1 Required Beginning Date. A Plan participant’s entire interest shall be
distributed, or begin to be distributed, to the participant no later than the
participant’s required beginning date.
2.2 Death Of Participant Before Distributions Begin. If a Plan participant dies
before distributions begin, the participant’s entire interest shall be
distributed, or begin to be distributed, no later than as follows:
     (a) If the participant’s surviving spouse is the participant’s sole
designated beneficiary, then, except as provided in the adoption agreement,
distributions to the surviving spouse shall begin no later than December 31 of
the calendar year immediately following the calendar year in which the
participant died (or, if later and if otherwise permitted by the terms of the
Plan that precede this Article A, by December 31 of the calendar year in which
the participant would have attained age 70-1/2).
     (b) If the participant’s surviving spouse is not the participant’s sole
designated beneficiary, then, except as provided in the adoption agreement,
distributions to the designated beneficiary shall begin no later than
December 31 of the calendar year immediately following the calendar year in
which the participant died.
     (c) If there is no designated beneficiary as of September 30 of the year
following the year of the participant’s death, the participant’s entire interest
shall be distributed no later than December 31 of the calendar year containing
the fifth anniversary of the participant’s death.
     (d) If the participant’s surviving spouse is the participant’s sole
designated beneficiary and the surviving spouse dies after the participant but
before distributions to the surviving spouse begin, this section 2.2, other than
section 2.2(a), shall apply as if the surviving spouse were the participant.
     For purposes of this section 2.2 and section 4, unless section 2.2(d)
applies, distributions are considered to begin on the participant’s required
beginning date. If section 2.2(d) applies,

2



--------------------------------------------------------------------------------



 



distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under section 2.2(a). If distributions under an
annuity purchased from an insurance company irrevocably commence to the
participant before the participant’s required beginning date (or to the
participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under section 2.2(a)), the date distributions are
considered to begin is the date distributions actually commence.
2.3 Forms Of Distribution. Unless a Plan participant’s interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the required beginning date, as of the first distribution calendar
year distributions shall be made in accordance with sections 3 and 4 of this
article. If the participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder shall be made in
accordance with the requirements of section 401(a)(9) of the Code and the
Treasury regulations issued thereunder.
Section 3 — Required Minimum Distributions During Participant’s Lifetime
3.1 Amount Of Required Minimum Distribution For Each Distribution Calendar Year.
During a Plan participant’s lifetime, the minimum amount that must be
distributed for each distribution calendar year is the lesser of:
     (a) the quotient obtained by dividing the participant’s account balance by
the distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the participant’s age as of the
participant’s birthday in the distribution calendar year; or
     (b) if the participant’s sole designated beneficiary for the distribution
calendar year is the participant’s spouse, the quotient obtained by dividing the
participant’s account balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury regulations, using the
participant’s and spouse’s attained ages as of the participant’s and spouse’s
birthdays in the distribution calendar year.
3.2 Lifetime Required Minimum Distributions Continue Through Year Of
Participant’s Death. Required minimum distributions shall be determined under
this section 3 beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the participant’s date of
death.
Section 4 — Required Minimum Distributions After Participant’s Death
4.1 Death On Or After Date Distributions Begin.
     (a) Participant Survived By Designated Beneficiary. If a Plan participant
dies on or after the date distributions begin and there is a designated
beneficiary, the minimum amount that must be distributed for each distribution
calendar year after the year of the participant’s death is the quotient obtained
by dividing the participant’s account balance by the longer of the remaining
life expectancy of the participant or the remaining life expectancy of the

3



--------------------------------------------------------------------------------



 



participant’s designated beneficiary, determined as follows:
          (1) The participant’s remaining life expectancy is calculated using
the age of the participant in the year of death, reduced by one for each
subsequent year.
          (2) If the participant’s surviving spouse is the participant’s sole
designated beneficiary, the remaining life expectancy of the surviving spouse is
calculated for each distribution calendar year after the year of the
participant’s death using the surviving spouse’s age as of the spouse’s birthday
in that year. For distribution calendar years after the year of the surviving
spouse’s death, the remaining life expectancy of the surviving spouse is
calculated using the age of the surviving spouse as of the spouse’s birthday in
the calendar year of the spouse’s death, reduced by one for each subsequent
calendar year.
          (3) If the participant’s surviving spouse is not the participant’s
sole designated beneficiary, the designated beneficiary’s remaining life
expectancy is calculated using the age of the beneficiary in the year following
the year of the participant’s death, reduced by one for each subsequent year.
     (b) No Designated Beneficiary. If a Plan participant dies on or after the
date distributions begin and there is no designated beneficiary as of
September 30 of the year after the year of the participant’s death, the minimum
amount that must be distributed for each distribution calendar year after the
year of the participant’s death is the quotient obtained by dividing the
participant’s account balance by the participant’s remaining life expectancy
calculated using the age of the participant in the year of death, reduced by one
for each subsequent year.
4.2 Death Before Date Distributions Begin.
     (a) Participant Survived by Designated Beneficiary. Except as provided in
the adoption agreement, if a Plan participant dies before the date distributions
begin and there is a designated beneficiary, the minimum amount that must be
distributed for each distribution calendar year after the year of the
participant’s death is the quotient obtained by dividing the participant’s
account balance by the remaining life expectancy of the participant’s designated
beneficiary, determined as provided in section 4.1.
     (b) No Designated Beneficiary. If a Plan participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the participant’s death, distribution of the
participant’s entire interest must be completed by December 31 of the calendar
year containing the fifth anniversary of the participant’s death.
     (c) Death Of Surviving Spouse Before Distributions To Surviving Spouse Are
Required To Begin. If a Plan participant dies before the date distributions
begin, the participant’s surviving spouse is the participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under section 2.2(a), this section 4.2 shall apply
as if the surviving spouse were the participant.

4



--------------------------------------------------------------------------------



 



Section 5 — Definitions
5.1 Designated Beneficiary. The individual who is designated as the beneficiary
under section 9.6 or 9A.9 of the Plan and is the designated beneficiary under
section 401(a)(9) of the Code and section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.
5.2 Distribution Calendar Year. A calendar year for which a minimum distribution
is required. For distributions beginning before a Plan participant’s death, the
first distribution calendar year is the calendar year immediately preceding the
calendar year which contains the participant’s required beginning date. For
distributions beginning after the participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under section 2.2. The required minimum distribution for the participant’s first
distribution calendar year must be made on or before the participant’s required
beginning date. The required minimum distribution for other distribution
calendar years, including the required minimum distribution for the distribution
calendar year in which the participant’s required beginning date occurs, must be
made on or before December 31 of that distribution calendar year.
5.3 Life Expectancy. Life expectancy as computed by use of the Single Life Table
in section 1.401(a)(9)-9 of the Treasury regulations.
5.4 Participant’s Account Balance. The account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.
5.5 Required Beginning Date. The date specified in section 8.2 of the Plan.
ADOPTION AGREEMENT FOR ARTICLE A
(Check and complete section 1 below if any required minimum distributions for
the 2002 distribution calendar year were made in accordance with the section
401(a)(9) Final and Temporary Treasury Regulations.)
Section 1. Effective Date Of Plan Amendment For Section 401(a)(9) Final And
Temporary Treasury Regulations.
                     Article A, Minimum Distribution Requirements, applies for
purposes of determining required minimum distributions for distribution calendar
years beginning with the 2003 calendar year, as well as required minimum
distributions for the 2002 distribution calendar year that are made on or after
                                        .

5



--------------------------------------------------------------------------------



 



(Check and complete any of the remaining sections if any of the rules in
sections 2.2 and 4.2 of Article A of the Plan are to be modified.)
Section 2. Election To Apply 5-Year Rule To Distributions To Designated
Beneficiaries.
                     If a Plan participant dies before distributions begin and
there is a designated beneficiary, distribution to the designated beneficiary is
not required to begin by the date specified in section 2.2 of Article A of the
Plan, but the participant’s entire interest shall be distributed to the
designated beneficiary by December 31 of the calendar year containing the fifth
anniversary of the participant’s death. If the participant’s surviving spouse is
the participant’s sole designated beneficiary and the surviving spouse dies
after the participant but before distributions to either the participant or the
surviving spouse begin, this election shall apply as if the surviving spouse
were the participant.
This election shall apply to:
                     All distributions.
                     The following distributions:
                                                                                .
Section 3. Election To Allow Participants Or Beneficiaries To Elect 5-Year Rule.
                     Plan Participants or beneficiaries may elect on an
individual basis whether the 5-year rule or the life expectancy rule in sections
2.2 and 4.2 of Article A of the Plan applies to distributions after the death of
a participant who has a designated beneficiary. The election must be made no
later than the earlier of September 30 of the calendar year in which
distribution would be required to begin under section 2.2 of Article A of the
Plan, or by September 30 of the calendar year which contains the fifth
anniversary of the participant’s (or, if applicable, surviving spouse’s) death.
If neither the participant nor beneficiary makes an election under this
paragraph, distributions shall be made in accordance with sections 2.2 and 4.2
of Article A of the Plan and, if applicable, the elections in section 2 above.
Section 4. Election To Allow Designated Beneficiary Receiving Distributions
Under 5-Year Rule To Elect Life Expectancy Distributions.
                     A designated beneficiary who is receiving payments under
the 5-year rule may make a new election to receive payments under the life
expectancy rule until December 31, 2003, provided that all amounts that would
have been required to be distributed under the life expectancy rule for all
distribution calendar years before 2004 are distributed by the earlier of
December 31, 2003 or the end of the 5-year period.
[Signature Page Follows This Page]

6



--------------------------------------------------------------------------------



 



     IN ORDER TO EFFECT THE FOREGOING PLAN CHANGES, Federated Department Stores,
Inc., the Plan sponsor, has caused its name to be subscribed to this Plan
amendment.

                  FEDERATED DEPARTMENT STORES, INC.  
 
           
 
  By:   /s/ David W. Clark    
 
           
 
           
 
  Title:   SVP Human Resources    
 
           
 
  Date:   December 31, 2003    
 
           
CinLibrary/1344455.2
           
2921118/0336949
           

7